LACOMBE, Circuit Judge.
Complainant, having been defeated upon the accounting, should pay the master’s fees. The result of the litigation shows that he has needlessly harassed defendant, and it would be inequitable to require defendant to pay the expenses of defending himself against an improper claim. There being nothing to contradict the master’s affidavit, nor anything tending to show that his- charge is unreasonable, it is fixed at $550. Complainant having already paid $200, an order may be taken requiring him to pay the additional $850;